Filed 8/26/15 P. v. Ortega CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B261954

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA106212)
         v.

SERGIO BASURTO ORTEGA,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Wade
Olson, Judge. Affirmed.


         Caneel C. Fraser, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.


                                       __________________________
       Defendant Sergio Basurto Ortega appeals from the order denying his application
to reduce his felony conviction to a misdemeanor pursuant to Penal Code
section 1170.18, subdivision (a).1 Based on our independent review of the record
pursuant to People v. Wende (1979) 25 Cal. 3d 436, 441 (Wende), we affirm the order.

                     FACTUAL AND PROCEDURAL HISTORY

       On September 17, 2014, defendant was convicted of bringing a controlled
substance into prison in violation of section 4573, subdivision (a), which is a felony
punishable by two, three or four years in prison.
       On November 4, 2014, the voters approved Proposition 47, which made certain
drug and theft offenses, not including section 4573, subdivision (a), misdemeanors
instead of felonies. (Prop. 47, as approved by voters, Gen. Elec. (Nov. 4, 2014).) The
procedure for defendants sentenced for one of the enumerated felonies to apply to the
trial court to have that felony sentence reduced to a misdemeanor is set forth in
section 1170.18, subdivision (a).
       On December 26, 2014, defendant filed a motion to reduce his conviction for
violating section 4573, subdivision (a) to a misdemeanor pursuant to section 1170.18,
subdivision (a). Following a hearing on January 12, 2015, the trial court denied the
motion finding section 1170.18, subdivision (a) is not applicable to section 4573.
Defendant timely appealed.
       We appointed separate counsel to represent defendant on appeal. After
examination of the record, appointed counsel filed an opening brief which contained an
acknowledgment that he/she had been unable to find any arguable issues and requesting
that we independently review the record pursuant to Wende, supra, 25 Cal. 3d 436. We
advised defendant that he had 30 days within which to personally submit any contentions
or issues which he wished us to consider. He filed no supplemental brief.




1      All future undesignated statutory references are to the Penal Code.

                                             2
       We have examined the entire record and are satisfied that appointed counsel fully
complied with her responsibilities and that no arguable issues exist. (Wende, supra,
25 Cal.3d at p. 441.)


                                    DISPOSITION
       The order is affirmed.




                                                RUBIN, ACTING P. J.
WE CONCUR:



              FLIER, J.



              GRIMES, J .




                                            3